DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/13/2019, 03/27/2020, 10/28/2020, 03/13/2021, 12/13/2021, and 02/08/2022.  An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,551,533. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-23 of Application 16/713,236 are encompassed in claims 1-23 of U.S. Patent No. 10,551,533.
Application 16/713,236
PGPUB 
U.S. Patent No. 10,551,533
Claim 1:
An augmented reality (AR) display system for delivering augmented reality content to a user, comprising: 



a light modulator to transmit light associated with the one or more frames of image data; 

a lens assembly comprising first and second transmissive plates, the first and second transmissive plates each having a first side and a second side that is opposite to the first side, the first side being a plano side, and 

the second side being a shaped side, the second side of the first transmissive plate comprising a first surface sag based at least in part on a cubic function, and 

the second side of the second transmissive plate comprising a second surface sag based at least in part on an inverse of the cubic function; and 

a diffractive optical element (DOE) to receive the light associated with the one or more frames of image data and direct the light to the user's eyes, 

the DOE being disposed between and adjacent to the first side of the first transmissive plate and the first side of the second transmissive plate.


An augmented reality (AR) display system for delivering augmented reality content to a user, comprising: 



a light modulator to transmit light associated with the one or more frames of image data; 

a lens assembly comprising first and second transmissive plates, the first and second transmissive plates each having a first side and a second side that is opposite to the first side, the first side being a plano side, and 

the second side being a shaped side, the second side of the first transmissive plate comprising a first surface sag based at least in part on a cubic function, and 

the second side of the second transmissive plate comprising a second surface sag based at least in part on an inverse of the cubic function; and 

a diffractive optical element (DOE) to receive the light associated with the one or more frames of image data and direct the light to the user's eyes, 

the DOE being disposed between and adjacent to the first side of the first transmissive plate and the first side of the second transmissive plate,

and wherein the DOE is encoded with refractive lens information corresponding to the inverse of the cubic function

Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12:


delivering light associated with one or more frames of image data to a diffractive optical element (DOE), the DOE disposed between a lens assembly comprising two transmissive plates, 

each of the transmissive plates having a first side and a second side that is opposite to the first side, the first side being a plano side, and 

the second side being a shaped side, the second side of the first transmissive plate comprising a first surface sag based at least in part on a cubic function, and 

the second side of the second transmissive plate comprising a second surface sag based at least in part on an inverse of the cubic function, 

the DOE being disposed between and adjacent to the first side of the first transmissive plate and the first side of the second transmissive plate.



delivering light associated with one or more frames of image data to a diffractive optical element (DOE), the DOE disposed between a lens assembly comprising two transmissive plates, 

each of the transmissive plates having a first side and a second side that is opposite to the first side, the first side being a plano side, and 

the second side being a shaped side, the second side of the first transmissive plate comprising a first surface sag based at least in part on a cubic function, and 

the second side of the second transmissive plate comprising a second surface sag based at least in part on an inverse of the cubic function, 

the DOE being disposed between and adjacent to the first side of the first transmissive plate and the first side of the second transmissive plate, 

and wherein the DOE is encoded with refractive lens information corresponding to the inverse of the cubic function.

Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20
Claim 21
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        February 26, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872